DETAILED ACTION
	A 2nd Non-final Office Action is presented herein, because Applicants opinion that the particle size of the powdered ingredients are properly claimed, is persuasive because the claims recite at least a certain percentage has the particles size of below less than a specific amount, meaning they could be dissolved in the composition as a whole.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4 and 6-23 are examined herein.

Election/Restrictions
Amended claims 1-4 and 6-23 are now directed to a species (food spread) of the originally claimed invention (food), therefore they are independent or distinct from the invention originally claimed.  This means that any other species presented to the office for examination will be withdrawn from consideration as being directed to a non-elected invention, since applicant has received an action on the merits for the originally presented invention, and its species, which has been constructively elected by original presentation for prosecution on the merits. See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The amendment filed 3/21/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The amendment changes para. 069 to recite “ Formulations described in Table 1. Total protein content in Formulations 1-6 was 25-30%.”, however, when looking to Table 1 the protein therein is noted as SPI 5-10 wt% and WPI 5-10 wt%, which makes up from 10 to 20 wt% of protein in said Formulations.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 1 and 10 are is objected to because of the following informalities:  
Independent claims 1 and 10 recite: “about 8 to 25 wt% of a powdered food ingredient, by weight of the food”, however, in light of the Specification, at paras. 0048-0050 it is noted that only the following foods are supported, as the powdered food ingredient: a sweetener (e.g., a sugar, a sugar alcohol, a high intensity sweetener, allulose, and the like, or any combination thereof); a flour (e.g., a grain flour, a defatted nut flour, a root flour, and the like, or any combination thereof); a starch (e.g., corn starch, potato- 10 - starch, and the like, or any combination thereof); a flavorant (e.g., cinnamon, cocoa powder, nutmeg, powdered pepper, and the like, or any combination thereof); salts (e.g., table salt, sea salt, and the like), or any combination thereof. Therefore, to reflect the light of the Specification, appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 18 require a percentage of a moisture content, with no assigned unit of percent (mass., vol., wt., mass/vol. or another, therefore the scope of the amount of moisture content is unclear.

Claim 6 recites: “wherein SFC 27-40 profile, which is unclear because it has no term in front of said profile to set forth antecedent basis and even if it did, the claim is dependent on claim 1, which has a SFC 26.7-40 profile.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Slesinski (2005/0142276) in view of the combination of Flendrig (2018/0303113), Dayrit, Jeyarani and Gooding (3,882,254).

Dayrit: The Properties of Lauric Acid and Their Significance in Coconut Oil; Journal of the American Oil Chemists' Society volume 92, pages1–15 (2015)


Jeyarani: Trans-free plastic shortenings from coconut stearin and palm stearin blends; Food Chemistry, Volume 114, Issue 1, 1 May 2009, Pages 270-275.


With regard to the prior art, the phrase “consisting essentially of”, encompasses comprising, because the pending specification and the claims do not support a clear indication of the basic and novel characteristics of the claims, and MPEP 2111.03.III states: For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising”.



Slesinski teaches methods of making nutritional food compositions that are spreads (ti.)

Nut butter 
Slesinski teaches the nutritional spread compositions comprise up to 80 wt% nuts (0018, 0025, ref. clm. 6) that are milled (i.e. nut butter) (0038), which encompasses at least 50 wt% of nut butter, by weight of the food, as claimed.

Protein
Slesinski teaches the nutritional spread compositions comprises 20 to 28 wt% added protein (0029), and which encompasses at least 25 wt% protein by weight of the food, as claimed.

Type of protein
Slesinski teaches the type of added protein, includes whey protein concentrate (i.e. powder), soy protein concentrate (i.e. powder), and combinations thereof (0029-0030).  The examiner takes official notice, that: whey protein concentrate comprises from 65 to 75 wt%, and soy protein concentrate comprises about 70 wt% protein, therefore the teaching encompasses the claim of the powdered protein comprising at least 70 wt% of protein, by weight of the powdered protein ingredient because . 



Stabilizing Fat
Slesinski teaches the nutritional spread compositions comprises 10 to 40 wt% added oil (0017-0018, 0059, ref. clm. 9), which encompasses the claim of about 14 to 22 wt% of a fat, by weight of the food.
As for the fat having the property of stabilizing, Slesinski teaches the use of stabilizers to reduce fat separation (0027), therefore the fat in the composition as a whole is a stablized fat, as claimed.
Further, it would be reasonable to expect that similar compositions have similar properties/functionality, including that the type of fat is a stabilizing type, as claimed.

Fat: lauric acid content
Slesinski teaches the use of unlimited types of vegetable oil, including: peanut oil, soy, canola or other suitable types (0017, ref. clm. 1).
Slesinski does not discuss the lauric acid content of the types of fat.
Flendrig also teaches methods of vegetable oil phases (0002, 0036) for food compositions used for making nut butters (0002), wherein the vegetable oil phases include: coconut oil and palm stearin (0035).
Dayrit teaches coconut oil comprises about 45 to 53 % lauric acid (ab.).
Jeyarani teaches palm stearin comprises about 6.6 to 7.8 % lauric acid (12:0) (Table 2).



It would have been obvious to one of skill in the art, at the time of filing/the invention to modify nut butters/spreads with added vegetable fats, as Slesinski, to include the specifically claimed type of fats, those comprising lauric acid, as claimed, because the combination of Flendrig, Dayrit and Jeyarani teaches that: the art finds coconut oil and palm stearin to be a suitable combination of fats for the intended use or modifying nut butters with added vegetable fats (Flendrig); and that coconut oil and palm stearin comprise lauric acid (Dayrit and Jeyarani); which illustrates that the art finds lauric acid containing fats to be suitable for similar intended uses, including modifying nut butters with added vegetable fats which imparts reasoning for obviousness in that since such a thing was known to have been done, one of skill in the art would have had a reasonable expectation of success.

Amount of lauric acid
Since Slesinski teaches the use of 10 to 40 wt% added combinations of vegetable oils (as discussed above), and the modified teaching in Flendrig, Dayrit and Jeyarani provide the combination of coconut oil and palm stearin for nut butters, having from 6.6 to 53 % lauric acid, the modified teaching as a whole encompasses the use of fats in a combined amount (10 to 40 wt%) that contribute about 3 to 10 wt% lauric acid, to the composition as a whole.




The modified teaching, discussed above, provides that the total amount of the combination of fats, including: coconut oil and palm stearin is from about 10 to 40 wt%, which makes obvious: 
1 to 39 wt% coconut oil, having 45 to 53% lauric acid, that amounts to 0.45 to 20.67 wt% lauric acid based on the composition as a whole; and 
1 to 39 wt% palm stearin having 6.6 to 7.8 % lauric acid, that amounts to 0.66 to 3.042 wt% lauric acid based on the composition as a whole.
Therefore, the modified teaching provides a combination of coconut oil and steric acid that contributes from about 3.492 to 31.33 wt% of lauric acid to the composition as a whole, and encompasses the claim of about 3 to 10 wt% lauric acid being provided to the food, based on the composition as a whole.

Solid fat
The claim requires a solid fat content.
A quantity of solid fat is not required, however, the claim does point to the type of fat being a solid fat at 27 to 40 °C, with a melt drop point of about 32 to 48 °C.
The modified teaching, in Flendrig, teaches the use of palm oil (0035), which has a melting point of about 35 °C, therefore the types of oil provided encompass the use of a solid fat at 27 to 40 °C, with a melt drop point of about 32 to 48 °C.




Properties/functionality of the stabilizing fat
It would be reasonable for one of skill in the art to expect that similar components have similar properties/functionality, including: wherein the stabilizing fat comprises:
a Mettler Dropping Point of from about 32 C to about 48 C; and 
a 26.7 C to 40 C solid fat content (SFC27-40) profile having:
a formula of y = mx + b, 
where y is solid fat content, 
x is temperature in Celsius, 
m is slope having a value between about -0.01 and about -2, and 
b is a y-intercept having a value between about 5 °C and about 60 °C, as in claim 1.

NOTE: A way to further limit the solid fat ingredient, is to recite the specific amounts and type of lipids in the fat composition as a whole, given there is support. 

Powdered food ingredient 
Slesinski teaches the nutritional spread compositions also comprises: 0 to 5 % powdered: salt (0 wt% protein), honey (0.3 wt% protein), maple syrup (0 wt% protein), molasses (0 wt% protein) and combinations thereof (0.3 wt% protein) (0028); and up to 6 % solid sugars (0 wt% protein) (0033), totaling 0 to 11 % additional powdered ingredients and encompasses the claim of about 8 to 25 wt% of a powdered food ingredient, by weight of the food, wherein the powdered food ingredient comprises a protein content of less than 70% by weight of the powdered food ingredient. 

Moisture content
Slesinski does not discuss the moisture/water content of the spread.
Gooding also teaches methods of making edible spreads with peanuts butter in them (ab.), and further provides that when the peanuts are roasted, they have a moisture content of less than 4 percent (1, 37+) which encompasses the claim of the spread comprising less than 2.5 of a moisture content.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making spreads comprising peanut butter, as the modified teaching above, to include a moisture content, as claimed, because Gooding illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making spreads comprising peanut butter, which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.
 
Properties/functionality of the moisture content
It would be reasonable for one of skill in the art to expect that similar components have similar properties/functionality, including: 
that the moisture content does not solubilize the powdered protein ingredient and does not solubilize the powdered food ingredient.


Properties/functionality of the composition as a whole
It would be reasonable for one of skill in the art to expect that similar components have similar properties/functionality, including: 
a shelf stability of at least 60 days; and
a spreadable texture, that exhibits a decrease in shear resistance at 37 °C relative to 21 °C.

Dependent claims
As for claim 2, Slesinski teaches the nutritional spread compositions comprises 1 to 6 % sugar alcohols, including erythritol (0034), which encompasses the claim of erythritol in an amount of about 5% to about 15% by weight of the food.  

As for claim 3, it would be reasonable to expect that similar compositions have similar properties/functionality, including: wherein the stabilizing fat has a Mettler Dropping Point of from about 32 to 48 °C, and a 100 to 400 °C solid fat content (SFCio.40) profile, wherein the SFCIO-40 profile having a formula of y = mx + b, where y is solid fat content, x is temperature in Celsius, m is slope having a value between about -1.5 and about -3.5, and b is a y-intercept having a value between about 60 °C and 120 °C, as claimed.




As for claim 4, it would be reasonable to expect that similar compositions have similar properties/functionality, including: wherein the stabilizing fat has a SFC 10-40 profile having the formula of y is solid fat content, x is temperature in Celsius, m is slope having a value between about -1.5 and about -3, and b is a y-intercept having a value between about 60 °C and 100 °C, as claimed.  

As for claim 6, it would be reasonable to expect that similar compositions have similar properties/functionality, including: wherein SFC 27-40 profile having a formula of y is solid fat content, x is temperature in Celsius, m is slope having a value between about -0.01 and about -1.5, and b is a y-intercept having a value between about 5 °C and about 30 °C, as claimed.  

As for claim 7, it would be reasonable to expect that similar compositions have similar properties/functionality, including: wherein the stabilizing fat has a 100 C to 26.70 C solid fat content (SFC 10-27) profile, the SFCIO-27 profile having a formula of y = mx + b, where y is solid fat content, x is temperature in Celsius, m is slope having a value between about -2.5 and about -6, and b is a y-intercept having a value between about 80 °C and 135 °C, as claimed.  





As for claim 8, it would be reasonable to expect that similar compositions have similar properties/functionality, including: wherein the stabilizing fat has a SFC 10-27 profile with a formula of y is solid fat content, x is temperature in Celsius, m is slope having a value between about -3 and about -5, and b is a y-intercept having a value between about 105 °C and about 130 °C, as claimed.  

As for claim 9, it would be reasonable to expect that similar compositions have similar properties/functionality, including: wherein the food has a rheology inflection midpoint at 210 C (RIM21) and a rheology inflection midpoint at 37 °C (RIM37), where the RIM37 is at least 1 x 101 Pa greater than the RIM21, as claimed.  

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Slesinski (2005/0142276) in view of the combination of Flendrig (2018/0303113), Dayrit, Jeyarani and Gooding (3,882,254), as applied to claims 1-4 and 6-9 above, further in view of Ehrenhauser and Berk.
Berk: FAO AGRICULTURAL SERVICES BULLETIN No. 97; Food and Agriculture Organization of the United Nations Rome 1992.

Ehrenhauser:  Size matters: Crystal size analysis for the Louisiana sugar industry; published online at least by 4/14/2018 at: https://web.archive.org/web/20180414093537/https://www.lsuagcenter.com/profiles/lbenedict/articles/page1491324916020

Particle sizes
Slesinski does not discuss the particle sizes of the powdered protein of other powdered food additives.


Ehrenhauser also teaches about whey concentrate, and further provides that it  has a D90 particle size of about 18 to 50 microns (see Table 1), depending on brands and milling times, which encompasses at least 80% of the particles pass through a No. 325 mesh (i.e. about 45 microns).
Berk also teaches about soy concentrate, and further provides that 95 percent of the particles are less than 150 microns (Section 5.2), which encompasses at least 80% of protein particles pass through a No. 325 mesh (i.e. about 45 microns), as claimed. 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using powdered foods, as the modified teaching above, to include their particles size, including those for protein particles and other food particles, as claimed, because the combination of Ehrenhauser and Berk illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making spreads comprising peanut butter, which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Properties/functionality of the composition as a whole
It would be reasonable to expect that similar compositions have similar properties/functionality, including: wherein the stabilizing fat component, comprises: a Mettler Dropping Point of from about 32 °C to about 48 °C, and a 10 °C to 40 °C solid fat content profile profile having a formula of y = mx + b, where y is solid fat content, x is temperature in Celsius, m is slope having a value between about -1.5 and about -3.5, and b is a y-intercept having a value between about 60 °C and about 120 °C, as claimed. 

Other limitations
All other limitations of claim 10 are discussed in the rejections of claim 1 above.

Dependent claims
As for claims 11-12, see the Type of fat section above, which discusses the use of coconut oil and palm kernel oil stearin.

As for claim 13, Slesinski teaches the nutritional spread compositions comprise up to 80 wt% nuts (0018, 0025, ref. clm. 6), which encompasses the claim of from 50 to about 65 wt% of a nut butter, by weight of the food.

As for claim 14, Slesinski teaches the nut butter comprises peanut butter (ti., 0038), as claimed.

As for claim 15, Slesinski teaches the nutritional spread compositions comprises 20 to 28 wt% added protein (0029), including: whey and soy concentrates (0029-0030), therefore the modified teaching provides for about above zero to about 28 wt% of each of the two types of protein in the protein combination thereof, which encompasses the claim of the powdered protein ingredients comprising whey protein and soy protein at a ratio of from about 30:70 to about 70:30.  

As for claim 16, Slesinski teaches the nutritional spread compositions comprises whey and soy protein isolates, in amounts from 20 to 28 wt% (0029), which means the two in combination are provided in ranges of about 1 to about 28 wt%, which encompasses amount of from about 5% to about 15% by weight of the food of each, as claimed.

As for claim 17, the modified teaching above provides said particle sizes.

Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Slesinski (2005/0142276) in view of the combination of Flendrig (2018/0303113), Dayrit, Jeyarani, Gooding (3,882,254), Ehrenhauser and Berk, as applied to claims 1-4 and 6-17 above, further in view of Gonze
Gonze: EPO publication No. 0497439 A1, publication date: 8/-5/1992.

Nut butter
Slesinski teaches the nutritional spread compositions comprise up to 80 wt% nuts (0018, 0025, ref. clm. 6), which encompasses the claim of from 50 to 65 wt% of a nut butter, by weight of the food.

Erythritol
Slesinski teaches the nutritional spread compositions comprises 1 to 6 % sugar alcohols, including erythritol (0034), which encompasses the claim of from 6 to 12 wt% of erythritol, by weight of the food.

Slesinski does not discuss the particle sizes of the powdered food additives.
Gonze also teaches methods of using erythritol (ti.) and further provides that it has a particle size of D60 or more are in the range of 10 to 250 microns (ab.), which encompasses the erythritol comprising particles, where at least 80% of the particles pass through a No. 325 mesh (i.e. about 45 microns), as claimed. 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using powdered foods, as the modified teaching above, to include their particles size, including those for erythritol, as claimed, because the Gonze illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of using erythritol, which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Powdered ingredients
Slesinski teaches the nutritional spread compositions also comprises 0 to 5 % powdered salt, honey, maple syrup, molasses and combinations thereof (0028); and up to 6 % solid sugars (0033), summing at 0 to 11 % flavorings, which encompasses  the claim of up to 8 wt% of flavorants, by weight of the food.





Property of moisture content
It would be reasonable to expect that similar compositions have similar properties/functionality, including: wherein the moisture content does not solubilize the powdered protein ingredient, does not solubilize the erythritol, and does not solubilize the flavorants, as claimed.

Other limitations
All other limitations of claim 18 are discussed in the rejections of claims 1 and 10 above.

Dependent claims
As for claim 19, Slesinski teaches the type of added protein, includes whey protein concentrate (i.e. powder), soy protein concentrate (i.e. powder), and combinations thereof (0029-0030).  

As for claim 20, Slesinski teaches the nutritional spread compositions comprises 20 to 28 wt% added protein (0029), including: whey and soy concentrates (0029-0030), therefore the modified teaching provides for about above zero to about 28 wt% of each of the two types of protein in the protein combination thereof, which encompasses the claim of the powdered protein ingredients comprising whey protein and soy protein at a ratio of from about 30:70 to about 70:30.  


As for claim 21, , the modified teaching above provides said particle sizes.

As for claim 22, see modified teaching above discusses the use of coconut oil and palm kernel oil stearin.

As for claim 23, it would be reasonable to expect that similar compositions have similar properties/functionality, including: wherein the stabilizing fat has:
 a Mettler Dropping Point of from about 32 to 48 °C; and 
the SCF10-14 profile having a formula of y = mx + b, where y is solid fat content, x is temperature in Celsius, m is slope having a value between about -1.5 and about -3.5, and b is a y-intercept having a value between about 60 °C and 100 °C; and 
c. a SFC27-40 profile with a formula of y = mx + b, where y is solid fat content, x is temperature in Celsius, m is slope having a value between about -0.01 and about -1.5, and b is a y-intercept having a value between about 5 °C and about 30 °C, as claimed.






Response to Arguments
It is asserted, that paragraph [0069] of the specification has been amended to correct a clear error. Table 1 shows that all of the formulations contain 50-60% natural almond butter or natural peanut butter, 5-10% soy protein isolate (SPI), and 5-10% whey protein isolate (WPI). Natural almond butter typically has a protein content of 21% by weight and natural peanut butter typically has a protein content of about 22.5% (see, the USDA FoodData Central database at htmlfood:details/1 and Jdchna usda gQo details! 68588/nutrients), while the minimum protein content of a protein isolate, as described in the specification at paragraph [0038] is 70%. Assuming even a minimum peanut butter content of 50% in each of Formulations 3, 5, and 6, a minimum SPI of 5%, and a minimum WPI content of 5%, where the SPI and WPI each have a minimum protein content of 70%, then each of Formulations 3, 5, and 6 would have a minimum protein content of 18.25% rather than the 8-12% for Formulation 3 that was indicated. Rather, each of the Formulations actually had a similar protein content, which was correctly identified for Formulations 1, 2, and 4, and is clear from Table 1. 
Each of claims 1, 10, and 18 has been amended to recite that the food is a food spread and has a spreadable texture. Support for these amendments can be found in the specification as originally filed at, e.g., paragraphs [0036], [0056], and [0057], and Example 1, Example 3, the Description of the Drawings, and the Abstract. All dependent claims have been similarly amended to recite a food spread. 
	


In response, support from amendments must come from the original Disclosure, not outside sources, like USDA, therefore the amendment to the Specification is new Matter.

Claim Rejections - 35 USC § 112(a) 
It is asserted, that Claims 10 and 18, and the claims depending therefrom, stand rejected under 35 USC § 112(a) as allegedly failing to meet the written description requirement. In particular, the Office submits that the claims are open to any type of food composition, but the disclosure refers to a soft, spreadable texture reminiscent of a nut butter spread. 
Applicant respectfully disagrees. However, to further prosecution, claims 10 and 18, as well as claim 1, have been amended to recite that the food is a spread and has a spreadable texture. The specification fully describes such a food spread at, e.g., Example 1, Example 3, and the Description of the Drawings, as acknowledged in the Office Action at page 3, as well as, e.g., paragraphs [0036], [0056], and [0057]. Thus, the presently pending claims are fully described. In light of the above, Applicant respectfully requests withdrawal of this rejection. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.




It is asserted, that Claims 1 and 10, and the claims depending therefrom, stand rejected under 35 USC § 112(a) as allegedly failing to meet the written description requirement. In particular, the Office submits that the "about 8% to about 25% by weight" is new matter because there isn't support for 8-25% of any food ingredient known in the claimed composition. Applicant respectfully disagrees. Claims are to be interpreted in light of and consistent with the specification. See, at least the MPEP at, e.g., §2111. The specification at, e.g., paragraph [0049] clearly describes that: 
"...[A] powdered food ingredient refers to one or more powdered edible 
ingredient having a protein content of less than 70% by weight of the powdered food ingredient." A person having ordinary skill in the art, upon reading the specification, would have readily recognized that the claims do not refer to a broad category of "any food ingredient" but rather to those that include a protein content of less than 70% as described in the specification. The specification goes on to describe a number of suitable powdered food ingredients. To further prosecution, Applicant has included the language from paragraph [0049] in the claims. Thus, the presently pending claims are fully described. In light of the above, Applicant respectfully requests withdrawal of this rejection. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein, however, please see the Claim Objection above.




Claim Rejections - 35 USC § 112(b) 
It is asserted, that Claim 1, and the claims depending therefrom, stand rejected under 35 USC § 112(b) as allegedly being indefinite. In particular, the Office submits that the terms "facilitates" and "spreadability" in claim 1 are relative. Applicant respectfully disagrees. However, claims 1, 10 and 18 have been amended to recite that the food has a spreadable texture. While the Office asserts that it's not clear what type or amount of assistance or ease is required of the structure ("facilitates") or what type or amount of distribution is required of the structure ("spreadability"), the Office has indicated that it considers that a product that has a spreadable texture is clear. See, the Office Action at the first paragraph of page 3, stating: "...[T]he disclosure is clear that the product made has a soft, spreadable texture (Ex. 1) that are reminiscent of a nut butter spread..." 
 	In addition, paragraph [0036] provides further guidance on spreadability. Thus, Applicant submits that the presently amended claims, referring to a spreadable texture, would have been clear to a person having ordinary skill in the art at the time of filing. Thus, a person having ordinary skill in the art, upon reading the specification, would have readily understood the scope of the claims. 
In light of the above, Applicant respectfully requests withdrawal of this rejection. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.



It is asserted, that, Claims 1 and 10, and the claims depending therefrom, stand rejected under 35 USC § 112(b) as allegedly being indefinite. In particular, the Office submits that the term "powdered food ingredient" is so broad that its scope cannot be determined because it is commonly known that any food ingredients can be dried into powders. Applicant respectfully disagrees. As discussed above, claims are to be interpreted in light of and consistent with the specification. The specification at, e.g., paragraph [0049] clearly states that: "...[A] powdered food ingredient refers to one or more powdered edible ingredient having a protein content of less than 70% by weight of the powdered food ingredient." 
A person having ordinary skill in the art, upon reading the specification, would have readily recognized that the claims do not refer to a broad category of "any food ingredient" but rather to those that include a protein content of less than 70% as described in the specification. The specification additionally provides guidance on appropriate powdered food ingredients. Thus, a person having ordinary skill in the art, upon reading the specification, would have readily understood the scope of the claims. In light of the above, Applicant respectfully requests withdrawal of this rejection. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein, however, please see the claim objected now presented on this topic.





It is asserted, that Claims 1, 10 and 18, and the claims depending therefrom, stand rejected under 35 USC § 112(b) as allegedly being indefinite. In particular, the Office submits that it is not clear how a composition having a soft, spreadable texture can include ingredients that remain in a powdered state (e.g., include a powdered food ingredient and a powdered protein ingredient). The Office cites the example of a cake that can be made of a powdered ingredient, flour, but that the cake itself does not contain a powder. The Office rejects claims 17 and 21 for similar reasons. Applicant respectfully disagrees. The presently claimed invention contains little to no moisture (less than 2.5%), and thus the ingredients are not solubilized nor do they change physical state, as flour in a cake would do as a result of other ingredients, such as water, milk, eggs or other hydrating ingredients. Instead, while it is indeed surprising that the claimed composition can provide a creamy and spreadable texture, as well as avoid unpleasant eating qualities often associated with protein powders (see, the present application at paragraph [0035]), the powders remain powders suspended within the overall matrix. With enough patience, it remains possible to separate out the powdered protein ingredient and powdered food ingredient in the presently claimed invention. A person having ordinary skill in the art would readily recognize that the presently pending claims clearly contain powdered ingredients because they are not solubilized, and yet can also provide the creamy and spreadable texture. Thus, the presently claimed invention is definite. In light of the above, Applicant respectfully requests withdrawal of this rejection. 


In response, Applicant’s argument is persuasive, therefore said Rejection is not re-issued herein.

It is asserted, that Claims 1, 3-8, 10-12, 18 and 22-23 stand rejected under 35 USC § 112(b) as allegedly being indefinite. In particular, the Office submits that the term "stabilizing" is a relative term, which renders the claims indefinite. Applicant respectfully disagrees. As discussed above, claims are to be interpreted in light of the specification. See, the MPEP at, e.g., §2111. A person having ordinary skill in the art, upon reading the specification, would recognize that the term "stabilizing fat" refers to a fat that is included in a composition described therein to distinguish the added fat from fats and oils naturally found in nut butters (see, paragraph [0033] defining a "nut butter" to include natural oils and solids from nuts). Furthermore, the specification at, e.g., paragraphs [0041]-[0048] further defines the characteristics of a stabilizing fat. A person having ordinary skill in the art would readily recognize that the term "stabilizing" in relation to a fat specifically refers to a fat that is added to a composition (as opposed to being native to a nut butter) with particular characteristics, and is not a relative term, as the Office asserts. The claims even specify the characteristics of a fat that would make it readily identifiable to a person having ordinary skill in the art. Thus, the presently claimed invention is definite. In light of the above, Applicant respectfully requests withdrawal of this rejection. 
In response, although no evidence was presented, Applicant’s argument is persuasive, therefore, said Rejection is not re-issued herein.
 
Claim Rejections - 35 USC § 112(d) 
It is asserted, that Claims 17 and 21 stand rejected under 35 USC § 112(d) as allegedly being in improper dependent form. In particular, the Office submits that because the claims recite an ingredient's properties prior to its use in the composition as a whole, not when in the state disclosed, the claims fail to further limit the base claims. 
Applicant respectfully disagrees. As discussed above, the presently claimed 
invention contains little to no moisture (less than 2.5%), and thus the ingredients are not solubilized nor change physical state. That is, the powders remain powders suspended within the overall matrix. While it is surprising that ingredients can remain in a powdered state and still deliver a creamy, spreadable texture, and avoid the unpleasant eating qualities typically associated protein powders, the powders could, with enough patience, be separated from the composition and be recognizable as powders. Claims 17 and 21 further limit the properties of such powders to a more restricted size than the independent claims, and are thus in proper dependent form. 
In light of the above, Applicant respectfully requests withdrawal of this rejection. 
In response, Applicant’s argument is persuasive, therefore said Rejection is not re-issued herein.






Claim Rejections - 35 USC § 103 
It is asserted, that Claims 1-23 stand rejected under 35 USC § 103 as allegedly being obvious over Slesinski (US Pat Pub No 2005/0142276) in view of the combination of Flendrig (US Pat Pub No 2018/0303113), Dayrit ("The Properties of Lauric Acid and Their Significance in Coconut Oil." Journal of the American Oil Chemists' Society. Vol. 92, pp 1-15 (2015)), and Jeyarani ("Trans-free Plastic Shortenings from Coconut Stearin and Palm Stearin Blends." Food Chemistry. Vol. 114(1), pp 270-275 (May 1, 2009)). 
The Office submits that Slesinski teaches methods of making nutritional food 
compositions that are spreads and that the ranges of the ingredients disclosed in Slesinski overlaps the presently claimed ranges of ingredients and reasons that it would be reasonable to expect that similar compositions have similar properties and functionality, including that the fat is a stabilizing type. The Office asserts that Slesinski teaches the use of "unlimited types of vegetable oil" but admits that it is silent on the lauric acid content of the types of fat. In an attempt to cure this deficiency, the Office cites Flendrig, stating that it "also teaches methods of vegetable oil phases [sic]...for food compositions used for making nut butters, wherein the vegetable oil phases include: coconut oil and palm stearin..." The Office cites Dayrit as teaching that coconut oil comprises about 45-53% lauric acid, and Jeyarani as teaching that palm stearin comprises about 6.6-7.8% lauric acid. Applicant respectfully disagrees. Each of the pending claims are directed to a food spread. Claim 1, along with the claims depending therefrom, includes at least the following features: 
"Powdered protein ingredient contributing at least 12% protein by weight of the spread, and a powdered food ingredient. 
" A stabilizing fat contributing lauric acid in an amount of about 3% to 
about 10%, having a Mettler Dropping Point (melting point) of from about 
320 C to about 480 C (i.e., about 89.60 F to about 118.4° F), and having a 
particular 26.7° C to 40° C solid fat content (SFCo.4o) profile. Such a 
stabilizing fat can unexpectedly both achieve a spread with little or no oil separation and contribute to a preferred mouthfeel by ensuring sufficient fat solids are present to reduce perceived astringency and/or particle size of the powdered protein ingredient and/or the powdered food ingredient. 
This surprisingly masks negative flavor and/or texture issues with the powdered ingredients. See, paragraph [0044] of the present application. 
And, even if some oil separation occurs, such a fat enables a spread to be 
stirred to reincorporate the oil without significant effort, unlike other commercially available high protein nut butters (see, paragraph [0055] and the Examples). 
" Exhibits a decrease in shear resistance at 370 C relative to 210 C. This 
decrease in shear resistance surprisingly predicts creaminess when it is 
place in the mouth and worked with the tongue. See, paragraph [0056] of 
the present application. 
Each of claims 10 and 18, and the claims depending therefrom, requires at least the following features: 
" Powdered protein ingredient contributing at least 12% protein by weight of the spread and a powdered food ingredient (in claim 18, erythritol), each having at least 80% of particles that pass through a No. 325 mesh. 
Such a powdered ingredients can contribute to an overall protein content 
of at least 25% and achieve a desired sweetness and flavor, while providing a smooth, creamy texture. 
" A stabilizing fat contributing lauric acid in an amount of about 3% to 
about 10%, having a Mettler Dropping Point (melting point) of from about 
320 C to about 480 C (i.e., about 89.6° F to about 118.4° F), and having a 
particular 10° C to 40° C solid fat content (SFCio-4o) profile. Such a 
stabilizing fat can unexpectedly both achieve a spread with little or no oil 
separation and contribute to a mouthfeel that melts pleasantly in the mouth 
without creating an unpleasant waxiness often associated with fats that 
have higher melting points. See, paragraph [0042] of the present 
application. And, even if some oil separation occurs, such a fat enables a 
spread to be stirred to reincorporate the oil without significant effort, 
unlike other commercially available high protein nut butters (see, 
paragraph [0055] and the Examples). 
The cited combination of references fails to render the presently claimed 
invention obvious because, at the very least, the combination does not direct a person having ordinary skill in the art toward a food spread containing the particularly claimed fat content. 
	

In response, the Examiner disagrees, as the rejection as a whole makes the claimed types of fat, in the claimed quantities, obvious.

It is asserted, that Slesinski is not only silent on lauric acid content, but in fact, Slesinski does not even mention any oils having any substantial lauric acid content, let alone enough to contribute about 3% to about 10% by weight of a food spread, as required in each of the claims. Slesinski only describes the use of peanut oil, soy oil, canola oil, palm oil, and cottonseed oil (Slesinski, at paragraphs [0017] and [0027]). None of these oils is known to have more than trace amounts of lauric acid. 
In response, this is a piece meal analysis for the rejection of record that merely picks apart the references versus taking the rejection as a whole, because the combination of Flendrig, Dayrit and Jeyarani are applied to show that such a thing was known to have been done, and therefore obvious.

It is asserted, that Slesinski discloses fats with a much different melting point than the claimed 320 C to about 480 C (i.e., about 89.60 F to about 118.40 F) melting point. For example, Sleskinski discloses using 0.5-10% vegetable oil-based stabilizers, which Slesinski indicates are fats with a much higher melting point of 145-155° F (see, Slesinski at paragraphs [0027] and [0047]) than the claimed 320 C to about 480 C (i.e., 
 about 89.60 F to about 118.40 F). Although it's not entirely clear, Slesinski may presumably also disclose the use of liquid oils as a portion of the total added vegetable oil (total added vegetable oils 10-30% by weight at Slesinski at paragraphs [0017]-[0018] vs. 0.5-10% stabilizer Slesinski at paragraphs [0027] and [0047]), and lists peanut oil, soy oil, and canola oil, which have a much lower melting point than claimed (see, Slesinski at paragraphs [0017], [0039], [0055], [0057], claim 5, Figure 1, and the Abstract). For reference, liquid peanut oil typically has a melting point of about 370 F, liquid soybean oil typically has a melting point of about 30 F, and liquid canola oil typically has a melting point of about 140 F. Even if the hard fat of Slesinski (0.5-10% by weight; Slesinski at paragraph [0027]) and the oils of Slesinksi (remainder to a total of 10-30% by weight; Slesinski at paragraphs [0017]-[0018]) were combined, there is no reason to believe that such a combination would result in the claimed melting point of 320 C to about 480 C (i.e., about 89.60 F to about 118.40 F). 
	In response, Slesinski merely teaches that some of the fats used have a different melting point than those claimed, not that all of the fats must be limited to this range, therefore this argument is not persuasive.

It is asserted, that Slesinski fails to disclose a fat with either a SFCo.4o profile or a SFCio.4o profile required in the claims. These SFC profiles provide benefits to the claimed spread (separation stability, texture, astringency masking, and/or particle masking) that are not even recognized as issues in Slesinski. And, given that Slesinski neither mentions any fats that contain sufficient lauric acid to achieve the claimed lauric acid content, nor recognizes the benefits of the claimed fat SFC profiles, there is no indication that a person having ordinary skill in the art would have considered the claimed stabilizing fat, nor is it reasonable to assume that the fats disclosed in Slesinski would have similar features to the claimed stabilizing fat since they don't even contain the same lauric acid content. 
In response, such a claim is toward a properties/functionality of the stabilizing fat, therefore it would be reasonable to one of skill in the art that such a thang would have been obvious because it has been held that similar composiitons have similar proteries/functionality.  If Applicant would like to further limit the stabilizing fat, it is suggested they claim the types and amounts of fats it is made up of. 

It is asserted, that as required by the claims, the stabilizing fat must be included in an amount of 14-22% and contribute lauric acid in an amount of 3-10% by weight of the spread. That means that a stabilizing fat must contain at least 13% by weight lauric acid (13% lauric acid content in stabilizing fat * 22% stabilizing fat in spread = 2.86% total lauric acid content in spread). Flendrig fails to direct a person having ordinary skill in the art toward a fat containing any particular lauric acid content in the described structured oil phase composition, and in the examples, Flendrig discloses no more than 5% lauric acid in such a composition. 
Flendrig teaches a structured oil phase composition that includes liquid oil (1- 99% by weight), a hardstock fat (1-20% by weight), and particles of puffed maize kernel endosperm (0.5-20% by weight) to provide structure to the oil phase composition. See, Flendrig at paragraphs [0016]-[0019], [0038], [0050]-[0051], [0066]-[0067], and claim 1. Flendrig does not just disclose coconut oil and palm stearin, which do indeed contain lauric acid, but also a wide variety of other fats that include no more than trace amounts of lauric acid. See, e.g., paragraph [0035], listing more than 20 oils with only 3 containing any significant lauric acid content: coconut oil and palm stearin (as noted by the Office), and palm kernel oil. 
Flendrig does not identify lauric acid as having any particular importance and indicates that both the hardstock fat and the liquid fat may or may not have any fats that have significant lauric acid content. Thus, Flendrig just as readily discloses an oil phase having 0% lauric acid as containing any lauric acid at all. And given the extremely wide range of liquid oil and hardstock ranges, the only real guidance for lauric acid content must be derived from the Examples of Flendrig. 
In the Examples, Flendrig discloses the use of no liquid oils that include lauric acid (the examples use sunflower oil), and only 1 hardstock fat that likely contains lauric acid: erES 48, which is an interesterified blend of 65% palm oil stearin and 35% palm kernel oil. See, Flendrig at, e.g., paragraph [0104]. Assuming, for the sake of argument, palm stearin contains a max of about 7.2% lauric acid (Jeyarani at Table 2; note that it is not 7.8% as asserted by the Office) and palm kernel oil is a maximum of 53% (Dayrit, disclosing that palm kernel oil is similar to coconut oil at the paragraph spanning the first and second columns of page 3), the hardstock component of an oil phase in the Flendrig reference, erES 48, contains approximately 23.2% lauric acid. To make an oil phase of Flendrig, erES is combined with liquid (sunflower) oil and puffed maize endosperm, to include hardstock (erES) at a maximum of 20% (paragraph [0051] and claim 1 of Flendrig), reaching a maximum of 4.6% lauric acid in the final oil phase, well below the necessary lauric acid content to achieve the claimed invention. 
The Office appears to cherry pick not only the particular, lauric acid- containing oils out of Flendrig (out of at least 20), but leaps to the illogical conclusion that a person having ordinary skill would have somehow considered blending the only 2 fats disclosed in Flendrig with any significant lauric acid content to achieve the particularly claimed lauric acid content, despite Flendrig providing no such guidance, to substitute as the "unlimited types of oil" of Slesinski (which actually discloses no oils containing significant amounts of lauric acid). In contrast to the leap in logic the Office used to arrive at a substitution of the oils in Slesinksi with an oil phase from Flendrig that contains the required amount of lauric acid, Flendrig provides no guidance with respect to lauric acid content and describes only one particular composition that can be estimated to contain about 4.6% lauric acid.
In response, Flendrig provides methods of vegetable oil phases (0002, 0036) for food compositions used for making nut butters (0002), wherein the vegetable oil phases include: coconut oil and palm stearin (0035).  Dayrit teaches coconut oil comprises about 45 to 53 % lauric acid (ab.); and Jeyarani teaches palm stearin comprises about 6.6 to 7.8 % lauric acid (12:0) (Table 2).
Although,  Fledrig teaches the optional use of about 20 specific single source types of edible oils, this is not a laundry list, as the species taught are from a genus that encompasses hundreds of types, including those from: seeds, nuts, fruits, nuts, leaves, teas, animals, fish and many more. 

It is asserted, that, at best, substituting the oil phase of Flendrig, with a lauric acid that doesn't even exceed 5%, for the non-lauric containing fats in Slesinksi at the claimed 14-22% would achieve only 1.1% lauric acid in the composition of Slesinski, not the 3-10% claimed. 
In response, Since Slesinski teaches the use of 10 to 40 wt% added combinations of vegetable oils (as discussed above), and the modified teaching in Flendrig, Dayrit and Jeyarani provide the combination of coconut oil and palm stearin for nut butters, have from 6.6 to 53 % lauric acid, the modified teaching as a whole encompasses the use of fats in a combined amount (10 to 40 wt%) that contribute about 3 to 10 wt% lauric acid, to the composition as a whole. Therefore this argument is not persuasive.

It is asserted, that it is especially clear that the Office is using hindsight since Flendrig does not even suggest that the oil phase disclosed therein, regardless of lauric acid content, is suitable for combining with a nut butter (Flendrig only mentions peanut butter as an example of an oil phase at paragraph [0002]). 
In response, although  it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.

It is asserted, that neither Dayrit nor Jeyarani provides any further guidance for modifying Sleskinski, as the Office admits by citing them only to provide lauric acid contents for coconut oil and palm stearin, respectively. 



Neither Dayrit nor Jeyarani even discuss nut butters, let alone suggest any particular fat composition for combining with a nut butter to produce the claimed spreads. 
In response, these references are applied to show the amounts of lauric acid found in fats taught, which makes them properly appied.  They are not required to teach what has already been provided.

It is asserted, that with regard to claims 10 and 18, and the claims depending therefrom, Slesinski fails to disclose the claimed particle size (at least 80% passing through a No. 325 mesh, or less than 40 microns for claims 17 and 21) for a powdered protein ingredient or a powdered food ingredient, or even describe any particle size at all. None of Flendrig, Dayrit, Jeyarani remedy this defect. At best, Flendrig mentions particle size for puffed corn kernel particles used to harden a fat phase as being generally greater than 100 microns and less than 400 microns, much larger than a No. 325 mesh (about 44 microns) required in claims 10 and 18, or less than 40 microns required in claims 17 and 21. Thus, none of the cited references alone, or in any combination, render the claimed invention obvious. 
In response, please see the modified rejections above that address all of the new claim amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793